Name: 90/135/EEC: Commission Decision of 7 March 1990 relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  agricultural policy
 Date Published: 1990-03-22

 Avis juridique important|31990D013590/135/EEC: Commission Decision of 7 March 1990 relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action Official Journal L 076 , 22/03/1990 P. 0024 - 0025*****COMMISSION DECISION of 7 March 1990 relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action (90/135/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/CEE of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, Whereas, the Commission adopted Decision 89/15/EEC (4), as last amended by the Decision 90/8/EEC (5), taking account, in particular, of the plans specifying the guarantees offered by certain third countries in respect of the monitoring of residues of substances having a hormonal action appearing in Groups A I and II of Annex I to Directive 86/469/EEC; Whereas the authorities of the third countries in the Annex have transmitted the plans specifying the guarantees offered in respect of the monotiring of residues in fresh meat for the substances appearing in Group A III and Group B of Annex I to Directive 86/469/EEC; Whereas the import of fresh meat from these third countries should be allowed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In view of the plans submitted by the third countries listed in the Annex to this Decision, in respect of examination of residues for the substances set out in Group A III and Group B of the Annex I to Directive 86/469/EEC, the Member States shall continue to authorize imports of fresh meat from those countries, if necessary under the conditions laid down in the Annex to this Decision. Article 2 Article 1 of Commission Decision 89/15/EEC is hereby repealed. Article 3 This Decision shall be reviewed and any necessary amendents made before 31 May 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 8, 11. 1. 1989, p. 11. (5) OJ No L 7, 10. 1. 1990, p. 8. ANNEX 1.2 // 1,2 // Third country 1.2 // Argentina Australia Austria Botswana Brazil Bulgaria Canada Chile Czechoslovakia Finland Greenland Hungary Malta Namibia // New Zealand Norway Paraguay Poland Romania South Africa Swaziland Sweden Switzerland United States of America Uruguay Yugoslavia Zimbabwe German Democratic Republic //